TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2021



                                     NO. 03-19-00668-CR


                                     Ex parte Judy Stailey




       APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s order denying the application for writ of habeas corpus.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order denying the

application for writ of habeas corpus. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.